On May the 22, 1894, D. Sullivan  Co., defendants in error, filed their petition in the District Court of Bexar County against J.P. Cruger, plaintiff in error, on several promissory notes. The petition was not sworn to. The court being then in session, the petition prayed that the defendant be cited to the next succeeding term. On the same day citation was issued and served on the defendant, citing him to appear at the next term, commencing on the first Monday in October thereafter.
On the same day that the petition was filed and citation issued and served, the defendant, J.P. Cruger, came into court and filed therein with the papers in the cause a paper, which, after stating the style and number of the cause, and the court in which it was pending, is as follows: "Now comes the above named defendant and says that he cannot deny the action of plaintiffs herein, nor that he is justly indebted to the plaintiffs in the amounts claimed in their petition heretofore filed herein in the above entitled cause, and out of which cause citation has been this day duly served upon him; that he admits the amount of said indebtedness to be the sum of sixty-eight thousand seven hundred ninety-nine and seventy-two one-hundredths dollars, and hereby waives further time and agrees that judgment may be rendered against him in this court in the above numbered and entitled cause in favor of the plaintiffs therein for the sum of $68799.72 on this 22d day of May, 1894.
(Signed) "J.P. Cruger."
On the same day the District Court, on the above confession of the defendant, entered judgment against him for the sum above stated and confessed, with interest thereon from date of judgment at the rate of ten per cent per annum, it being the rate of interest stipulated in the notes sued on. The judgment provided that execution should be stayed on it for six months from its date. *Page 379
Conclusion of law. — It was not error for the District Court to enter the judgment on the day the petition was filed, the citation served, and confession of judgment made, nor to stipulate in the judgment that it should bear interest at the rate of ten per cent from its date. Art. 1347 of the Revised Statutes does not apply to cases where process has been served, and we do not feel authorized to extend it to such cases.
Affirmed.
Writ of error refused.